Citation Nr: 0708349
Decision Date: 03/21/07	Archive Date: 06/27/07

DOCKET NO.  03-08 730A	)	DATE  MAR 21 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 1972.

This case comes before the Board of Veterans? Appeals (Board) on appeal from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In March 2006, the veteran and his spouse appeared and testified at a Travel Board hearing held in Seattle, Washington.  The transcript is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The veteran will be notified if any further action on his part is required.


FINDING OF FACT

The veterans hearing loss disability is manifested by a puretone threshold average of 66 decibels in the right ear with speech recognition of 96 percent, and a puretone threshold average of 70 decibels in the left ear with speech recognition of 100 percent.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An RO letter in April 2001 that preceded the initial adjudication advised the veteran of the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim, to include submitting copies of any records in his possession that had not previously been submitted.  Further VCAA notice was provided by letter in April 2005, to include specific notice for him to submit any evidence in his possession pertaining to his claim.  A March 2006 RO letter provided notice on the criteria for establishing an effective date of award.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The claim was subsequently readjudicated in a Supplemental SOC dated in September 2006.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  The veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the veteran's service medical records and postservice VA treatment records.  In March 2006, he reported that he had never filed a claim for disability benefits with the Social Security Administration (SSA).  VA provided audiology examination as recently as August 2006 to determine the current severity of service connected bilateral hearing loss.  There is no reasonable possibility that any further assistance to the veteran by VA would be capable of substantiating his claim.

II.  Factual Basis

Historically, an RO rating decision in November 1996 granted service connection for bilateral hearing loss, and assigned an initial noncompensable disability rating. He filed his claim for an increased rating in August 2000.

VA audiology examination in April 2001 included the veterans report of hearing difficulty in noise and groups.  His audiometric evaluation showed right ear pure tone thresholds of 30, 50, 75 and 80 as well as left pure tone thresholds of 20, 45, 70 and 80 at 1000, 2000, 3000 and 4000 hertz, respectively.  He had speech recognition of 100 percent in both ears.

The veterans VA clinical records include a November 2005 visitation to clean and check his hearing aids.  There is also an undated audiogram conducted at Western Hearing Aids that does not identify the reference levels or word list utilized.

In March 2006, the veteran testified to hearing difficulty when surrounded by noises or in big groups.  His hearing acuity was improved with use of hearing aids, and allowed him to hear birds sing that he could not otherwise hear.  His spouse testified that he could hear sounds such as the phone ringing and cars beeping.

The veterans August 2006 VA audiology examination reflected his complaint of an inability to hear birds or to hear in crowds, lectures, plays and teachings.  He used hearing aids.  His audiometric evaluation showed right ear pure tone thresholds of 35, 50, 85 and 95 as well as left pure tone thresholds of 60, 40, 80 and 100 at 1000, 2000, 3000 and 4000 hertz, respectively.  He had speech recognition of 96 percent in the right ear and 100 percent in the left ear.

III.  Legal criteria and analysis

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(a) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  See also 38 C.F.R. § 4.3 (2006).  The Board has considered all the evidence of record, but has reported only the most probative evidence regarding the current degree of impairment which consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85 (2006).  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone threshold averages and the Maryland CNC test scores are given a numeric designation which is then used to determine the current level of disability based upon a pre-designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2006).  Under these criteria, the assignment of a disability rating is a mechanical process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

The veterans August 2006 audiometric examination right ear hearing acuity measured by a puretone threshold average of 66.25 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of II under Table VI.  38 C.F.R. § 4.85 (2006).  His left ear hearing acuity measured a puretone threshold average of 70 decibels with speech recognition of 100 percent.  This also corresponds to a numeric designation of II under Table VI.  Id.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2006).  The audiometric findings in April 2001 show a greater level of hearing acuity.  Accordingly, the Board finds that the evidence of record preponderates against a compensable rating for bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions allowing special consideration to cases of exceptional patterns of hearing impairment are not for application.  See 38 C.F.R. § 4.86 (2006).  In this respect, the veteran does not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2006).  Additionally, his puretone threshold in either ear is not 70 decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) (2006).  The Board has considered the veterans descriptions of his bilateral hearing loss disability, but notes that the most probative evidence concerning the level of severity consists of the audiometric testing results of record.  See Lendenmann, 3 Vet. App. at 349.  While the evidence shows that the veteran requires the use of bilateral hearing aids, the Board notes that the schedular rating makes proper allowance for the improvement in hearing.  See 38 C.F.R. § 4.85(a) (2006).  There is no doubt to be resolved in his favor.


ORDER

An increased (compensable) rating for bilateral hearing loss is denied.


REMAND

Applicable regulatory criteria provide that service connection for PTSD requires medical evidence of a PTSD diagnosis which conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a), a medical link between current symptoms and in-service stressor(s) and credible supporting evidence that the claimed in-service stressor(s) occurred.  38 C.F.R. § 3.304(f) (2006).  

The veteran was diagnosed with PTSD on a November 2001 VA PTSD examination.  To date, his claimed stressors have not been verified.  To allow for verification with the U.S. Army Joint Services Records Research Center (JSRRC), a claimant at a minimum must provide a) a stressor that can be documented; b) the location where the incident took place; c) the approximate date (within a two-month period) of the incident; and d) the unit of assignment at the time the stressful event occurred.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 14(d).

The veteran served in the Republic of Vietnam from August 1971 to March 1972 as a Supply clerk with the 632nd Heavy Equipment Maintenance Company.  He generally refers to having his base at Long Binh Post coming under mortar attack approximately ten times, and having performed in a combat environment performing APC repairs and reconnaissance duties in the field.  However, he has not provided the dates and approximate locations of these activities.  However, he has reported that his barracks at Long Binh Post come under mortar attack three days prior to his leaving Vietnam.  The veteran has provided sufficient information to allow for verification of this event.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain complete clinical records from the San Diego, California VA Medical Center (VAMC) since December 2005, and complete clinical records from the Tucson, Arizona VAMC and Seattle, Washington VAMC since April 2005.

2.  Seek verification from JSRRC as to whether the Long Binh Post in the Republic of Vietnam come under mortar attack in March and April 1972.

3.  Upon completion of the above, make a specific determination as to whether or not the veteran was exposed to a stressor event in service.  If necessary, conduct any further development warranted based upon the determination.

4.  Thereafter, readjudicate the claim of entitlement to service connection for PTSD.  If the claim remains denied, furnish the veteran a supplemental statement of the case, and give him the opportunity to respond.  

The purpose of this remand is to assist the veteran in the development of his claim.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  .  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals

 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

